Citation Nr: 1340571	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disability, to include focal glomerular segmental sclerosis as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.  A March 2013 Travel Board hearing was held before the undersigned; a transcript of the hearing is located in the Veteran's Virtual VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his March 2013 Travel Board hearing, the Veteran indicated receiving treatment from a Dr. Loon as early as 1987 for hypertension.  The records currently of record from Dr. Loon begin in April 1990.  Appropriate action should be taken to ascertain if there are any additional records showing treatment by Dr. Loon prior to April 1987.

The Veteran has submitted a May 2013 letter from Janette K. Cherry PA-C to the effect that certain blood pressure readings noted in the Veteran's service treatment records are consistent with a diagnosis of hypertension.  She also stated that the Veteran had been diagnosed with hypertension in 1986, but she did not provide any details in that regard.  A prior VA examiner had opined that the inservice elevated readings were in connection with other illnesses and not supportive of a diagnosis of hypertension during service.  In view of the need to return the file to request additional medical records, the Board believes it appropriate to obtain another VA opinion regarding the significance of the elevated blood pressure readings during service.  Clarification from Ms. Cherry as to the basis for her statement that hypertension had been diagnosed in 1986 is also appropriate.

The issue of service connection for kidney disability is deferred since a favorable determination on the hypertension issue may warrant a secondary service connection analysis under 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request any medical records prior to April 1990 showing treatment by Nicholas Loon, M.D.  It is noted that the Veteran has reported that Dr. Loon is now deceased but that his records were transferred to the Hilton Head Internist Center.  

2.  The RO should contact Janette K. Cherry PA-C and request clarification of the basis for her May 2013 statement that hypertension was diagnosed in 1986.  If she has copies of medical records showing such diagnosis in 1986, she should be asked to furnish copies. 

3.  After completion of the above to the extent possible, the RO should forward the Veteran's claims file to a VA hypertension examiner for review.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the elevated blood pressure readings during service were indicative of hypertension.  Detailed reasons for the opinion should be furnished, including reasons for agreeing or disagreeing with the May 2013 letter from Janette K. Cherry PA-C.  

4.  The RO should review the VA opinion.  If it is determined that service connection for hypertension is warranted, then the RO should obtain a VA examination/opinion addressing the questions of whether the Veteran's kidney disability is proximately due to, or has been aggravated by, his hypertension.  A secondary service connection analysis should then be undertaken.

5.  If either or both claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


